     Case 2:20-cv-00066-DPM-PSH Document 123 Filed 05/04/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

JARELL D. TERRY                                               PLAINTIFF
ADC #149998C

v.                        No: 2:20-cv-66-DPM-PSH

CALVIN ARNETT, Sergeant, EARU;
AMANDA GRANGER, Former Lieutenant,
EARU; BERNARD HAMILTON, JR., Sergeant,
EARU; and KENYON RANDLE, Major, EARU                     DEFENDANTS

                                 ORDER
     On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 112, and overrules Terry's objections,
Doc. 119.   FED.   R. CIV. P. 72(b)(3). This isn't a case where the ADC
excused a blatant procedural flaw in addressing the merits of Terry's
grievance. Motion for summary judgment, Doc. 93, granted. Terry's
claims against Hamilton and Randle are dismissed without prejudice
for failure to exhaust.
       So Ordered.


                                        D.P. Marshall Jr.
                                        United States District Judge
